 LOS ANGELES PLATING CO.105M & F Manufacturing Company,Inc. d/b/a Los An-geles Plating Company and Metal Polishers, Buff-ers,PlatersandAlliedWorkers,InternationalUnion,LocalNo.67,AFL-CIO.Case21-CA-13548its purpose was to encourage Ornelas' support for thedecertification effort. Accordingly, we find that Re-spondent promised Ornelas benefits in exchange forwithdrawal of support from the Union in violation ofSection 8(a)(1) of the Act'January 9, 1976DECISION AND ORDERBY CHAIRMAN, MURPHY AND MEMBERS FANNINGAND PENELLOOn September 23, 1975, Administrative Law JudgeHerman Corenman issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions to the Administrative Law Judge's Decisionand a brief in support thereof, and the Acting Gener-alCounsel, hereinafter referred to as the GeneralCounsel, filed cross-exceptions and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has- considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions 1 of the Administrative Law Judge andto adopt his recommended Order, as modified here-in.The Administrative Law Judge found that Re-spondent did not solicit employee Ornelas to with-draw support from the Union with the promise of awage increase. General Counsel excepts.We findmerit in this exception.A decertification petition was filed with Region 21of the Board on April 10, 1975. In mid-April 1975,2Respondent's vice president,William Behrens, gaveemployee Roberto Ornelas his weekly paycheck.Ornelas inquired as to whether he would be granted awage increase. Behrens responded by stating that"we would have to wait until the contract is over."Respondent conceded that it could grant its em-ployees wage increases at any time, and that it wasunnecessary to wait until its contract with the Unionexpired. Since 1974, Respondent had received bi-weekly inquiries from Ornelas regarding a wage in-crease, but had always rejected these requests. Beh-rens'response to Ornelas that he should "wait untilthe contract was over" implied he would receive anincrease at that time. The timing of this impliedpromise of an increase in such close proximity to thefiling of the decertification petition, when consideredin light of the previous rejections, demonstrates thatORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, M &F Manufacturing Company, Inc. d/b/a Los AngelesPlating Company, Los Angeles, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order as somodified:Insert the following as paragraph 1(c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act."Both the General Counsel and the Respondent have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablishedpolicy notto overrule an Administrative Law Judge's resolu-tions with respect tocredibilityunless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect.StandardDry Wall Products, Inc,91 NLRB 544 (1950), enfd. 188 F 2d 362 (C.A 3,1951).We have carefully examined the record and find no basis for revers-ing his findings.According to Ornelas' uncontradicted testimony,Behrens wasonly ableto place the conversation "after the first of the year like maybe February orMarch. Sometime in there."3Our finding that Respondent committed an additional violation of Sec.8(a)(1) does not require modification of that aspect of the AdministrativeLaw Judge's recommended Order.DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Administrative Law Judge: Thismatter was heard at Los Angeles, California, on August 5,1975. The complaint was issued on May 29, 1975, basedupon a charge filed on April 11, 1975, by Metal Polishers,Buffers, Platers and Allied Workers, International Union,Local No. 67, AFL-CIO, hereinafter referred to as theUnion. The complaint alleges that M & F ManufacturingCompany, Inc. d/b/a Los Angeles Plating Company, theRespondent, interrogated employees concerning theirunion activities, threatened employees with reprisals be-cause they engaged in union activities, and promised em-ployees increased economic benefits in violation of Section8(a)(1) of the Act.'All parties were given full opportunity to introduce evi-dence, to examine and cross-examine witnesses, to argueorally, and to file briefs.Briefs,which have been carefullyconsidered, were -filed on behalf of the General Counseland the Respondent.222 NLRB No. 35 106DECISIONS OFNATIONAL LABOR RELATIONS BOARDUpon the record of the case, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe pleadings establish, and I find, that the Respondent,a California corporation, engages in the business of metalfinishing, plating, and painting in Los Angeles, California,and annually, in the course and conduct of its business,purchases and receives goods and materials valued in ex-cess of $50,000 from suppliers located in the State of Cali-fornia, each of which purchases those same goods and'ma-terials"directly from suppliers located outside the State ofCalifornia. It is further established by the pleadings, and Ifind, that the Respondent is an employer engaged in com-merce and in-'a business affecting commerce within themeaning of Section`2(6) and (7) of the Act. -II.THE LABOR ORGANIZATIONThe pleadings establish, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundAn employee of the Respondent filed a decertificationpetition (Case 21-RD-1256) with Region 21 of the Boardon April 10, 1975. On April 11, 1975, the Union filed thecharge herein which has served to block the holding of anelection in the _ RD case. The General Counsel contendsthat the claimed 8(a)(1) violations occurred in April 1975.The parties have had collective-bargaining relations withone another for a number of years. The last collective-bargaining agreement extended from July 8, 1972, untilJuly 8, 1975. The Respondent employs approximately 60employees.A. The Testimony of OrnelasRoberto Ornelas, still employed by the Respondent as aplater and in the employ, of the. Respondent for 12 years,testified, in behalf of the General Counsel. Mr. Ornelas isSpanish-speaking -and, because of his lack of under-standing of, English, testified through- an interpreter. Hetestified that in mid-April 1975 his supervisor,WilliamBehrens,' came to Ornelas' work station to give him hispaycheck. Ornelas,testified he asked Behrens (in English),"Am I;raised in-the check." Ornelas testified that Behrensreplied to him (in English), "Well, when outs the-Union,you are raised." Reciting the conversation, again on directexamination, Ornelas testified that he said -to Behrens,"Mr. Bill, is my raise in the, check." Behrens replied, "Idon't know-m a few seconds he [Behrens] said like this,1 It is admitted that William Behrens is vicepresident and manager ofproduction and is a supervisor within the meaning ofthe Act.`Outsunion'-again'when, -outsunion-youareraised'-and then I [Ornelas] answered him like this, `Howmuch,' and he said, `Wait."'On redirect examination Ornelas testified as follows:"The part that was in English was when I asked. him [mEnglish], `Bill, ismy raise in the check.'He [Behrens] said,`Idon't know."' Testifying in Spanish, "And he [Behrens]waited for a few seconds and he said to me [in English], `Ifunion out, you have a raise.' (In Spanish) Then I asked himright away, [in English] `How much?' He said, `Wait' (InSpanish) That's all."Ornelas admitted on cross-examination that he hadasked for a raise on a number of-occasions and each timehe was told to wait. Ornelas testified that he expected araise "all the time," that's why he asked Behrens, "Is myraise in the check." Ornelas admitted 'that previously Beh-rens had not promised him a raise,and Behrens would-say"maybe, maybe." It is established without dispute thatOrnelas' hourly pay rate -exceeds the contract rate.B. Behrens' TestimonyMr. Behrens does not speak Spanish and he speaks toOrnelas on the job basically with the aid of sign languageto supplement his English. When Behrens thinks that Orne-las does not understand him, he will ask one of the girls tointerpret if it is something critical and Behrens thinks heneeds to make sure that Ornelas understands.Concerning the conversation testified to by Ornelasabout a pay-increase,Behrens testified credibly-and'with-out dispute that he passes, out the paychecks every Thurs-day, and on a number of occasions, "About every otherweek," Ornelas would ask,-in English,about a raise. Beh-rens' versionof theconversationtestified to byOrnelas isas folows:Idon't remember the exact words that Mr. Ornelasasked me, as per usual,about a raise, and this particu-lar time, I said something that we,must,or we wouldhave towait until the contract is -over,or completed,or finished,or finalized-or something of - this na-ture-I don't remember the exact words.Behrens testified that Ornelas "did notreply justsmiled."He places this particular conversation with Orne-las as sometime in February or March 1975.Behrens de-nied that he told Ornelas that"when-the Union is out orousted,you willget raised"-"only that when the unioncontract was over, or something of that nature-but noth-ing about the Union being out.",Behrens testified he re-membered this conversation with Ornelas because it wentlonger than-the normal conversation regarding a raise-"always I would just shrug my shoulders and-wouldn't an-swer because I didn't know.Iwould have no jurisdictionaverwages to begin- with."C. Resolutionof ConflictinTestimony of Ornelas andBehrens-Iam persuadedby - all thecircumstances that Behrensdid not in this conversation with Ornelasin effectpromisehim a wage raise if the Union was voted out, Initially, it is LOS ANGELES PLATING CO.107noted that Ornelas' difficulty in understanding and con-versing in the English language probably caused him tomisunderstand Behrens' remark that he should wait untilthe union contract was over. I credit Behrens' version ofthe conversation with Ornelas; among other reasons, be-cause of the likelihood that Ornelas' unfamiliarity with theEnglish language caused him -to misinterpret Behrens' re-marks-as a promise of wage increase when the Union was"out." Additionally, Behrens credibly and without contra-diction testified he told other employees who asked for araise the same things, namely, to wait until the contractwas over. I do not construe Behrens' remarks to Ornelas toconstitute a promise of a wage raise if the Union would bevoted out. Other circumstances which compel me to thisconclusion are the following: namely, that Ornelas initiat-ed the conversation asking about a pay raise, the conversa-tion was, very brief, lasting only seconds; Ornelas admitsthat Behrens never spoke to him against the Union; and inthe past Ornelas received a raise only through the unioncontract,, according to his own testimony:--Iwould therefore find that Behrens' remark- to Ornelasdid not violate. Section 9(a)(1) of the Act.D. The Testimony of Mitchell SimpsonMitchell Simpson has been employed by the Respondentabout 16 years. He had been employed as a "plater lead-man" until July 1975 when-the Respondent merged theanodyzing and the hard anodyzing and he became a "plat-er." He had held the position of union steward about 5 or6 years,-Simpson testified, credibly that on or-about April 8, 1975,he -was in the Respondent's washroom about 2:20 p.m.-washing his hands when Behrens entered the -washroomand engaged him in conversation.Simpson credibly testified that Behrens said to him,"Red, you .know that they got a paper going- around tothrow the Union out." Simpson replied, "Yeah, I knowbecause the guy named Chuck has done askedme to signit,and I told him I wouldn't signit."Behrensreplied,"Well, maybe you should have-because we are thinkingabout taking out the anodyzing.line and putting a chromeline in there-if we do that, you probably will be without ajob." Simpson testified -credibly further that then Behrenstold him, "You don't make much money as a plater any-way-there's platers, that would make twice as much-al-most twice as much money as you do." Behrens said fur-ther, "If you would sign the paper to help throw the Unionout, Iwill see. that you are put in charge of the chrome lineand make more money." Simpson told Behrens he-wouldn't sign the paper. Behrens replied, "Well, it wouldbe to your advantage to sign, it and get the Union out "Simpson testified that about this time he left the wash-room. Prior to this-conversation-in the washroom, Simpsondid not know the Respondent was going to make a changeor merger of the.lines.-E. Behrens' Testimony.Behrens testified that he--did not recall such a conversa-tion with Simpson in the washroom as testified to by Simp-imp-son. Behrens testified that his conversations with Simpson-son.,are normal"chit-chat"of vacations,fishing traps, etc. Beh-rens--testifiedhe didrecall a conversation, with Simpsonregarding the elimination of a production line around Jan-uary 1, 1975.Concerning this conversation,Behrens testi-fled that his superior,Mr.- Davison,had mentioned thatbecause of the anodyze line beingvery slowand not pro-ductivewise, it would probablybe eliminated in the nearfuture.Behrens testifiedthatbecause Simpson "being agood worker, I thought,well, I mentioned that we probablywould be eliminating the anodyzing line and putting thatwhole section into a chrome section, a chrome line, and Iwas asking him on seniority,he had seniority,and he saidhe did.Well, then,I thought,or suggested that he kind ofbone up on chrome plating because that is what we weregoing to do, and I knew he didn't know anything aboutchromes, and that was about the extent of the conversa-tion." Behrens testified he initiated this conversation withSimpson because he was a very good worker and Behrenswas interested in his welfare.Behrens testified that Simp-son replied that if the Respondent did away with the an-odyzing line, he would probably leave the Respondent andgo backto Kentucky.Behrens testified that he did not re-call saying to Simpson inApril 1975 thathe should sign apaperto decertifythe Union-nor remembers saying thatif the Union was-gone he would make more money-orthat itthe Unionwas gone he would be put in charge of aparticular line. Behrens testified he did notsay toSimpsonat any time that it would be to Simpson's advantage to "getthe Union out."F. Resolutionof the Conflictin the Testimony of Behrensand SimpsonRespondent's counsel argues that it is improbable thatBehrens would solicit Union Steward Simpson to sign thedecertification petition with a promise of a promotion andpay increase if he would sign. It must be -noted in thisinstancethat Behrens coupled his promise with a threatthat if the anodyzing line were discontinued and replacedby a chrome line, Simpson would "probably be without ajob," but if he would sign the paper to help throw theUnion out Behrens would see to it that Simpson would beplaced-in chargeof thechrome.line and make.more money.In the,cir"eumstances of this case, namely,.the fact thatRespondent'smanagement freely acknowledged . thatSimpson was an excellent employee, that,he and, the Re-spondent were on good terms and enjoyed a cordial-rela-tionship-in-regard to grievance negotiation, I have,conclud-ed that Behrens felt free to approach Simpson with - aproposition which would be beneficial to both the Respon-dent and-Simpson. It is not improbable that-Behrens wouldapproach- Simpson, with whom he was on very good termsand whom he regarded as an' excellent employee, to winhim and his probable influence on his fellow- employees,over to--the Respondent's side by, signing the decertificationpetition.Respondent's counsel,also. argues-that it is im-probable that. Behrens would solicit Simpson to sign thedecertification petition when, his superior, General Manag-er Davison, advised him not-to say anything at all, to theemployees-not to even mention the word "union" to any 108DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee. However, it appears from Mr. Behrens' testimo-ny that he received this admonition from Mr. Davison af-ter the decertification petition was filed, whereas his con-versation with Simpson was held a few days before thepetition was filed with the Regional Office of the Board.Moreover, I was impressed with-the candor and straight-forward manner in which Simpson testified. Additionally,Behrens' testimony concerning the April 8 washroom con-versation with Simpson was that he could "not recall" it.-This testimony is something less than a denial that the con-versation occurred.Crediting Simpson's testimony concerning the April 8"washroom" conversation with Behrens, I therefore findthat Behrens' remark to Simpson on that occasion coercedand restrained employees in the exercise of rights guaran-teed in Section 7 of the Act and violated Section 8(a)(1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall order it toceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and theentire record in this proceeding, I make the following:ORDER2Respondent,M & F Manufacturing Company, Inc.,d/b/a Los Angeles Plating Company, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Soliciting individual employeesto signa petition todecertify the Union as the exclusive collective-bargainingrepresentative of its employees.(b)Threatening an employee layoff or promising jobpromotion and wageincreasefor the purpose of inducingemployees to sign a petition to decertify the Union as col-lective-bargaining representative of its employees, or other-wise to withdraw their support from the Union.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Post at its place of business copies of the attachednoticemarked "Appendix." 3 Copies of said notice to befurnished by the Regional Director for Region 21, afterbeing duly signed by a representative of the Respondent,shall be posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondentto insurethat said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.2 In the event no exceptionsare filed asprovided by Sec 102.46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,and recommended Order hereinshall; as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings, conclusionsand Order, and all objectionsthereto shall bedeemed waived for all purposes.3In the event that the Board's Orderis enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe National Labor Relations Board "CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within, the meaningof Section 2(5) of the Act.3.By solicitingMitchell Simpson to sign a petition todecertify the Union as the exclusive representative of itsemployees and by threats of reprisal and promises of bene-fits in seeking to induce Simpson to sign such-decertifica-tion petition, theRespondent interfered with, restrained,and coerced employees in the- exercise of rights- guaranteedby Section 7 of the Act, and the Respondent thereby vio-lated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices- are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,-conclu-sions of law, and the entire record, and pursuant to Section10(c) of- the Act, I hereby issue the following recommend-ed:APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had an opportunity topresent evidence and state their positions, the National La-bor Relations Board has found that we have violated theNational Labor Relations Act and has ordered us- to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective-bargaining or other mutual aid or protec-tion LOS ANGELES PLATING CO.109To refrain from the exercise of any such activities.WE WILL NOT,by threats of reprisal or promises ofbenefitsor by any othermeans, solicit employees todecertifyMetal Polishers,Buffers, Platers and AlliedWorkers InternationalUnion, Local 67, AFL-CIO, orany otherlabor organization,or to withdraw their sup-port of the Union.WE WILL NOTm any like or related manner interferewith, restrain,or coerce employees in the exercise oftheir rights to self-organization, to form,join, or assistlabor organizations,including the above-named orga-nization,to bargain collectively through representa-tives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyand all such activities.M & F MANUFACTURING COMPANY, INC. d/b/aLos ANGELES PLATING COMPANY